UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6512



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

FRED JACOBS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-91-57-BO, CA-96-28-7-BO)


Submitted:     November 26, 1996           Decided:   January 13, 1997


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fred Jacobs, Appellant Pro Se. Charles Edwin Hamilton, III, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his motion brought under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We affirm.

     Appellant pled guilty to conspiracy to distribute cocaine in

violation of 21 U.S.C. § 846 (1994). He now claims that the prose-

cutor entered false evidence regarding previous crimes, resulting

in his being improperly sentenced as a career offender under United
States Sentencing Commission, Guidelines Manual, § 4B1.1 (1992).

Notwithstanding the possibility that Appellant has waived his right

to attack his sentence, we find that his claim is meritless. Ac-

cording to the information contained in Appellant's pre-sentence
report, Appellant was over the age of eighteen when he committed

the instant drug offense and he had two prior offenses fitting the

categories prescribed by § 4B1.1 as defined by § 4B1.2. According-
ly, we find that he was properly sentenced as a career offender and

that the prosecution presented no false evidence of his prior

offenses. We therefore affirm the district court's dismissal of his

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                  2